Separation and Release Agreement

 

This Separation and Release Agreement (“Agreement”) is entered into as of
December 10, 2008 by and between Kendall L. Spencer (“Executive”), Carolina
First Bank (the “Company”) and The South Financial Group, Inc. (“TSFG”). The
Company is a wholly-owned subsidiary of TSFG. Where the context permits, (i)
“TSFG” includes TSFG and its affiliated subsidiary entities, including the
Company, and (ii) “Company” includes the Company and its affiliated corporate
entities, including TSFG.

 

Recitals

 

On February 25, 2008, Executive and the Company entered into a Noncompetition,
Severance and Employment Agreement (the “Employment Agreement”). The parties are
mutually agreeing to terminate Executive’s employment relationship, all upon the
terms set forth herein.

 

Agreement

 

In consideration of the mutual covenants contained herein, and other good and
valuable consideration, the parties agree as follows:

 

1.               Termination of Employment. The parties agree that Executive’s
last day of employment will be February 15, 2009 (the “Severance Date”). From
the date hereof through the Severance Date, Executive will perform such duties
as are assigned to him by the Chief Executive Officer of TSFG, which duties
shall be reasonably consistent with those of an executive vice president of the
Company.

 

 

2.

Severance Payments and Other Compensatory Matters.

(a)             As soon as practicable following the date that is six months
after the Severance Date, Executive shall be paid $437,792, payable in a lump
sum, less applicable statutory deductions.

(b)            Any unvested stock options shall cease to vest as of the
Severance Date. Executive shall have until the earlier of one year from the
Severance Date or the expiration of a stock option’s ten year term to exercise
any vested options. All unvested shares of service-based restricted stock or
restricted stock units issued by the Company to Executive (including those
issued in connection with the 2008 – 2010 program of the Company’s Long Term
Incentive Plan), a total of 12,604 shares, will be vested as of the Severance
Date. All other equity grants which are unvested as of the Severance Date shall
be forfeited.

(c)           No bonuses will be paid to Executive under the Company’s long term
or short term compensation plans for service in 2008 or 2009.

(d)          The Supplemental Executive Retirement Plan between Executive and
the Company (the “SERP”) will be deemed to be amended to provide that
Executive’s “Early Termination Benefit” on the Severance Date will be 33% of his
“Benefit Basis” (as both terms are defined in the SERP).

(e)            The Company will make available to Executive transition relief
under Section 409A with respect to the SERP, Executive’s deferred compensation
account in the Company’s Deferred Compensation Plan and other compensation
payable hereunder (with the idea that Executive may elect to have certain
amounts paid at an earlier date than currently elected).

(f)            All matters not specifically addressed herein which are governed
by Company or TSFG compensation, healthcare, welfare benefit, or other plans
shall be governed by the terms of such plans. Coverage under all such plans,
unless specifically provided herein or therein, shall otherwise terminate as of
the Severance Date.

 

 

3.

Employment and the Employment Agreement.

(a)            As of the Severance Date, Executive’s service as an officer,
employee or otherwise to the Company shall terminate. The parties agree that the
Employment Agreement shall be of no further force and effect, except that (a)
Sections 8, 9, 12 and 13 (and any other provisions necessary to construe such
Sections of the Employment Agreement) shall continue in full force and effect in
accordance with their terms, except as expressly amended herein.

 

1



(b)           Section 8 of the Employment Agreement shall survive the
termination of Executive’s employment with the Company for the applicable
statute of limitations.

(c)            Section 9 of the Employment Agreement is amended and restated to
read as follows (and shall survive the termination of employment):

9.1           During the term hereof and for the period from Executive’s of
termination of employment through May 15, 2010 (the “Non-Piracy Period”),
Executive shall not directly or indirectly, either as an independent contractor,
employee, consultant, agent, partner, joint venturer or otherwise through
another person or entity, including but not limited to a competitor, (i)
solicit, attempt to solicit, service, or attempt to service any Customer with
respect to banking, financial services or similar matters, or (ii) solicit,
induce or employ (or aid any person or entity in doing so) any employee of
Company or in any way interfere with the relationship between Company and any
employee thereof. A “Customer” shall mean any person or entity to whom the
Company was rendering services at the time of termination of Employee’s
employment with the Company or the six month period prior thereto.

9.2           If, at the time of enforcement of this Section 9, a court shall
hold that the duration, scope or area restrictions stated herein are
unreasonable under circumstances then existing, the parties agree that the
maximum duration, scope or area reasonable under such circumstances shall be
substituted for the stated duration, scope or area and that the court shall be
allowed to revise the restrictions contained herein to cover the maximum period,
scope and area permitted by law and that such revised restrictions may be
enforced against Executive.

9.3           In the event of the breach or a threatened breach by Executive of
any of the provisions of Section 9.1, the Company, in addition and supplementary
to other rights and remedies existing in its favor, may apply to any court of
law or equity of competent jurisdiction for specific performance and/or
injunctive or other relief in order to enforce or prevent any violations of the
provisions hereof (without posting a bond or other security).

9.4           The Non-Piracy Period shall be extended commensurately for any
period of time during which the covenants set forth in this Section 9 are
contested. Executive agrees that the restrictions contained in this Section 9
are reasonable.

 

 

4.

Non-disparagement; Cooperation.

(a)           Executive will refrain from taking any action or making any
statements, written or oral, which are intended to or which disparage the
business, goodwill, or reputation of the Company or any its affiliated
corporations or their respective directors, officers, executives, or other
employees (except to the extent required by applicable law, including under
applicable securities laws). The Company shall use its reasonable best efforts
to ensure that no member of the Board and none of the Company’s senior executive
officers (so long as such officer serves as such) take any action or make any
statements, written or oral, which are intended to or which disparage the
business, goodwill, or reputation of Executive (except to the extent required by
applicable law, including under applicable securities laws).

(b)           Executive shall provide Executive’s reasonable cooperation in
connection with any action or proceeding (or any appeal from any action or
proceeding) or other legal matter which relates to events occurring during
Executive’s employment with the Company or TSFG. The Company agrees to pay
reasonable expenses incurred by Executive in fulfilling is obligations under
this Section 3(b) of the Agreement, including, but not limited to, reasonable
travel and accommodation expenses.

 

  5.                General Release. In exchange for the payments and covenants
set forth herein, Executive agrees as follows (this “General Release”):

  (a)             On behalf of Executive, his agents, assignees, attorneys,
heirs, executors, and administrators, Executive hereby releases TSFG and its
predecessors, successors and assigns, its and their current and former parents,
affiliates, subsidiaries, divisions, and joint ventures (individually and
collectively, for purposes of this paragraph, “TSFG”); and all of their current
and former officers, directors, employees, and agents, in their capacity as TSFG
representatives (individually and collectively, “Releasees”) from any and all
controversies, claims, demands, promises, actions, suits, grievances,
proceedings, complaints, charges, liabilities, damages, debts, taxes,
allowances, and remedies of any type, including, but not limited to, those
arising out of his employment with the Company (individually and collectively,
“Claims”) that Executive may have by reason of

 

2



any matter, cause, act, or omission. This release applies to Claims that
Executive knows about and those Executive may not know about occurring at any
time on or before the date of execution of this General Release.

(b)             This General Release includes a release of all rights and Claims
under, as amended, Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act of 1967 (the “ADEA”), the Rehabilitation Act of
1973, the Civil Rights Acts of 1866 and 1991, the Americans with Disabilities
Act of 1990, the Employee Retirement Income Security Act of 1974, the Equal Pay
Act of 1963, the Family and Medical Leave Act of 1993, the Fair Labor Standards
Act of 1938, the Older Workers Benefit Protection Act of 1990, the Occupational
Safety and Health Act of 1970, the Worker Adjustment and Retraining Notification
Act of 1989, and the Sarbanes-Oxley Act of 2002, as well as any other federal,
state, or local statute, regulation, or common law regarding employment,
employment discrimination, termination, retaliation, equal opportunity, or wage
and hour. Executive specifically understands that Executive is releasing Claims
based on age, race, color, sex, sexual orientation or preference, marital
status, religion, national origin, citizenship, veteran status, disability, and
other legally protected categories. This General Release includes a release of
any claims based on the treatment of any payments hereunder under Section 409A
of the Internal Revenue Code (the “Code”), including specifically any penalties
thereunder.

(c)             This General Release also includes a release of any Claims for
breach of contract, any tortious act or other civil wrong, attorneys’ fees, and
all compensation and benefit claims, including, without limitation, Claims
concerning salary, bonus, and any award(s), grant(s), or purchase(s) under any
equity and incentive compensation plan or program, and separation pay under any
TSFG severance plan.

(d)            Notwithstanding the foregoing, the parties agreement that this
Agreement shall not constitute a waiver of prospective or retrospective rights
under the Family and Medical Leave Act (“FMLA”) to the extent not permitted by
applicable law; provided however, that Executive admits that he has received
from the Company all rights and benefits, if any, potentially due to him
pursuant to the FMLA. It is the parties’ intent to release all claims, which can
legally be released up through the Effective Date, but no more than that.

(e)            Subject to the third sentence of this subparagraph (e), Executive
specifically agrees not to attempt to institute any proceedings or pursue any
action pursuant to any laws (state, local, or federal) with any agency or in any
jurisdiction (state, local, or federal) based on his employment with or
termination from the Company, except as required or protected by law. Executive
agrees that he will not, in any way, encourage or assist any person or entity
(including, but not limited to, any past, present or future employee(s) of the
Company to take or participate in any legal or administrative action against the
Company, except as otherwise required or protected by law. Executive understands
that nothing in the Agreement shall be interpreted or applied in a manner that
affects or limits his otherwise lawful ability to bring an administrative charge
with the Equal Employment Opportunity Commission or other appropriate state or
local comparable administrative agency; however, Executive agrees that he has
released the Company from all liability arising from the laws, statutes, and
common law listed here (except for the right to challenge the validity of this
General Release as set forth below with respect to the ADEA) and, as such, is
not and will not be entitled to any monetary or other comparable relief on his
own behalf. Nothing in this Agreement shall be interpreted or applied in a
manner that affects or limits Executive’s ability to challenge (with a lawsuit
or administrative charge) the validity of his release of the Company in this
Agreement for age claims under the ADEA (which release is provided for in this
Agreement). Other than a challenge to the validity of the release of ADEA claims
under this Agreement, Executive has released the Company from all liability with
respect to the laws, statutes, and common law listed here, including the ADEA.

(f)             In addition, Executive waives his right to pursue any Claims
against the Company and Releasees under any applicable dispute resolution
procedure, including any arbitration policy. Executive acknowledges that this
General Release is intended to include, without limitation, all Claims known or
unknown that Executive has or may have against the Company and Releasees through
the Effective Date of this General Release. Notwithstanding anything herein,
Executive expressly reserves and does not release pursuant to this General
Release (and the definition of “Claims” will not include) (i) his rights with
respect to the enforcement of this Agreement, including the right to receive the
payments, benefits and indemnifications specified in this Agreement; (ii) his
rights to any vested benefits (including reimbursement of expenses) under any
Company employee benefit plans and programs; (iii) any claim arising after the
Effective Date of this General Release; and (iv) any rights with respect to any
checking, savings, investment and similar accounts

 

3



with the Company’s banking affiliates.

(g)            Executive acknowledges that Executive has had at least twenty-one
(21) calendar days from the date of delivery of this Agreement to consider the
terms of this Agreement and this General Release, that he has been advised to
consult with an attorney regarding the terms of this General Release prior to
executing it, that Executive fully understands all of the terms and conditions
of this General Release, that Executive understands that nothing contained
herein contains a waiver of claims arising after the date of execution of this
General Release, and Executive is entering into this General Release knowingly,
voluntarily, and of his own free will. Executive further understands that his
failure to sign this General Release and return such signed General Release to
the Company on the 22nd day after the Effective Date will render him ineligible
for the payments and benefits described herein.

(h)            Executive understands that once Executive signs and returns the
Agreement, Executive has seven (7) calendar days to revoke it. Executive may do
so by delivering to TSFG written notice of revocation within the seven (7)-day
revocation period (the “Revocation Period”). This Agreement and the General
Release included herein will become effective on the 8th day after Executive
signs and returns it to TSFG (“Effective Date”), provided that Executive has not
revoked it during the Revocation Period. EXECUTIVE IS HEREBY ADVISED BY THE
COMPANY TO CONSULT WITH AN ATTORNEY BEFORE SIGNING THIS AGREEMENT AND THE
GENERAL RELEASE INCLUDED HEREIN. EXECUTIVE AFFIRMS THAT EXECUTIVE HAS READ THIS
AGREEMENT AND THE GENERAL RELEASE AND UNDERSTANDS ALL OF ITS TERMS.

 

6.           Miscellaneous.

(a)          Successors. Except as otherwise expressly provided herein, this
Agreement shall be binding upon and inure to the benefit of the parties and
their respective successors, heirs, or assigns.

(b)           Entire Agreement. Any document produced in the course of
negotiating the terms of this Agreement shall not be deemed to constitute a part
of this Agreement and shall not be used to interpret the terms of this Agreement
or the intent of the parties hereto. Neither party is relying upon any
representation, understanding, undertaking, or agreement not set forth in this
Agreement, and each party expressly disclaims any reliance on any such
representation, understanding, undertaking, or agreement. In the event there is
a conflict between any provision of this Agreement and any provision of any
equity plan, benefit plan, or other agreement, plan, policy or program of the
Company or TSFG, the provisions of this Agreement shall control.

(c)           Amendment; Waiver. This Agreement may not be amended, except by
mutual written agreement of Executive and the Company and TSFG. No waiver by any
party to this Agreement at any time of any breach by the other party of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. Any waiver to be
effective must be in writing and signed by the party against whom it is being
enforced.

(d)          Tax Matters. The payment of any amount pursuant to this Agreement
shall be subject to all applicable withholding and payroll taxes and other
applicable deductions. Notwithstanding any provision to the contrary in this
Agreement or in any of TSFG equity plans (each, a “Plan”), any payment otherwise
required to be made to Executive under any TSFG plan on account of Executive’s
“separation from service,” within the meaning of the Section 409A Rules (as
defined below), to the extent such payment (after taking into account all
exclusions applicable to such payment under the Section 409A Rules) is properly
treated as deferred compensation subject to the Section 409A Rules, shall not be
made until the first business day after (i) the expiration of six (6) months
from the date of Executive’s separation from service, or (ii) if earlier, the
date of Executive’s death (the “Delayed Payment Date”). On the Delayed Payment
Date, there shall be paid to Executive or, if Executive has died, Executive’s
estate, in a single cash lump sum, an amount equal to aggregate amount of the
payments delayed pursuant to the preceding sentence. In the case of each Plan
under which Executive is entitled to receive amounts treated as deferred
compensation subject to the Section 409A Rules and which provides for payment of
such amounts in the form of “a series of installment payments”, as defined in
Treas. Reg. §1.409A-2(b)(iii), (A) Executive’s right to receive such payments
shall be treated as a right to receive a series of separate payments under
Treas. Reg. §1.409A-2(b)(iii), and (B) to the extent such Plan does not already
so provide, it is hereby amended to so provide, with respect to amounts payable
to Executive thereunder. For purposes of this subparagraph, the “Section 409A
Rules” shall mean Section 409A of the Code, the regulations issued thereunder,
and all notices, rulings, and other guidance issued by the

 

4



Internal Revenue Service interpreting same. Notwithstanding the foregoing,
Executive shall be solely responsible, and the Company and TSFG shall have no
liability, for any taxes, acceleration of taxes, interest, or penalties arising
under the Section 409A Rules.

(e)           Headings. The section headings contained in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.

(f)           Construction. Executive and the Company have participated jointly
in the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by Executive and the Company, and no presumption or burden
of proof shall arise favoring or disfavoring either of them by virtue of the
authorship of any of the provisions of this Agreement.

(g)           Counterparts. This Agreement may be executed in one or more
counterparts each of which shall be deemed to be an original, but all of which
together shall constitute one and the same, instrument.

(h)           Representations of Executive. Executive represents and warrants to
the Company that Executive has read carefully and fully understands the terms of
this Agreement, and that Executive has been advised to consult with an attorney
and has availed himself of the opportunity to consult with an attorney prior to
signing this Agreement. Executive acknowledges that the consideration received
hereunder is greater than amounts he would otherwise have been entitled to under
the terms of the Agreement. Executive acknowledges and agrees that Executive is
executing this Agreement willingly, voluntarily and knowingly, of Executive’s
own free will, in exchange for the payments and benefits described herein, and
that Executive has not relied on any representations, promises, or agreements of
any kind made to Executive in connection with Executive’s decision to accept the
terms of this Agreement, other than those set forth herein. Executive will not
receive any payments or benefits under this Agreement until the Revocation
Period has passed, and then, only if Executive has not revoked this Agreement.
Executive acknowledges that this Agreement was delivered to him on December 10,
2008.

 

End of Page – Signature Page Follows

 

5





 

Executed as of December 10, 2008.

 

 

CAROLINA FIRST BANK:

EXECUTIVE:

 

 

By: /s/ Mary A. Jeffrey

/s/ Kendall Spencer

Its: Executive Vice President

 

 

THE SOUTH FINANCIAL GROUP, INC.

 

By: /s/ Mary A. Jeffrey

Its: Executive Vice President

 

 

 

6

 

 